Citation Nr: 1022332	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a substantive appeal received on November 9, 2007, 
was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 
1969, July 1982 to December 1982, and January 1991 to August 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that a November 9, 
2007, substantive appeal was not timely filed.

In March 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  Entitlement to service connection for status post 
cervical fusion with degenerative arthritis, rated as 30 
percent disabling; status post right rotator cuff repair, 
rated as 20 percent disabling; and degenerative arthritis of 
the thoracic spine, rated as 10 percent disabling, was 
granted by a rating decision in December 2005.  The Veteran 
was notified of this decision by letter dated December 2, 
2005.  

2.  The Veteran submitted a notice of disagreement as to the 
assigned disability ratings in November 2006.

3.  The RO issued a statement of the case with respect to the 
December 2005 rating decision on August 13, 2007. 

4.  A substantive appeal was date stamped by the RO on 
November 9, 2007; however, credible supporting evidence 
suggests that an additional copy had previously been 
submitted on October 11, 2007.  



CONCLUSION OF LAW

The Veteran's substantive appeal was timely filed with 
respect to the rating action of December 2005.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 
20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  The law 
requires that a substantive appeal be filed within 60 days 
from the date of mailing of the statement of the case, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the rating decision being 
appealed, whichever period ends later.  An extension of the 
60-day period for filing a substantive appeal or the 60-day 
period for responding to a supplemental statement of the case 
may be granted for good cause shown, but the request for an 
extension must be made prior to expiration of the time limit 
for filing the substantive appeal.  Otherwise the decision 
becomes final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.303.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

Entitlement to service connection for status post cervical 
fusion with degenerative arthritis, rated as 30 percent 
disabling; status post right rotator cuff repair, rated as 20 
percent disabling; and degenerative arthritis of the thoracic 
spine, rated as 10 percent disabling, was granted by a rating 
decision in December 2005.  The Veteran was notified of this 
decision by letter dated December 2, 2005.  

The Veteran submitted a notice of disagreement as to the 
assigned disability ratings in November 2006.  The RO issued 
a statement of the case on August 13, 2007.  The Veteran had 
until October 12, 2007 to perfect his appeal.  A substantive 
appeal, dated October 10, 2007, was date received and stamped 
by the RO on November 9, 2007.  

The Veteran dated his substantive appeal on October 10, 2007.  
A facsimile cover sheet and call report indicates that his 
county service officer faxed this form to the American Legion 
that same day.  Documentation from the American Legion (a 
Veterans Record Printout) suggests that some type of action 
was taken on the Veteran's claim on October 11, 2007.  His 
representative argues that this documentation shows that the 
Veteran's substantive appeal was submitted to the RO by an 
administrative assistant.  Subsequently on November 7, 2007, 
the county service officer faxed another copy of the 
Veteran's substantive appeal to the American Legion.  This 
copy of the substantive appeal was sent to the RO and date 
stamped November 9, 2007.

Although the Veteran's substantive appeal was sent to the RO 
and date stamped November 9, 2007, credible supporting 
evidence suggests that an additional copy had previously been 
submitted on October 11, 2007.  See VBA Fast Letter 08-41.  



Therefore, the Board finds that the Veteran submitted a 
timely substantive appeal as to the December 2005 rating 
decision.  


ORDER

The substantive appeal was timely filed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


